O’Hara, J.
(concurring in result). I would lack candor were I not to concede that there is ample legal basis for Judge Quinn’s holding that NLRB v Gissel Packing Co, 395 US 575; 89 S Ct 1918; 23 L Ed 2d 547 (1969), authorizes compulsory collective bargaining with a union on a showing of a majority of signed authorization cards together with "the absence of any bona fide dispute”. 23 L Ed 2d at 569.
I am compelled to concede also that there is a determination by this state’s fact finding body that the dual requirements of Gissel were met in this case.
Thus it follows without question that Judge Quinn’s decisional holding is well within the permissible limits of Gissel.
As I read it, Gissel is permissive and not mandatory. Though I may well be vox clamantis in deserto,1 I feel a judicial obligation to record that in my view Gissel is bad law. It is bad law because the open circulation of cards requesting agreement to compel a union election which might well result in ill feelings against those who refuse to sign is not the same thing as participation in an election by secret ballot where a vote for or against unionization or the choice of an exclusive bargaining agent runs no such risk.
We, as a nation and as sovereign states, entrust the selection of our executive, legislative and, in some instances, judicial leadership to the secret ballot process. The Congress saw fit to provide for such a process in the selection or rejection of a collective bargaining unit.
We are not a judicial oligarchy. It ill behooves *601the judiciary then, by decision, to substitute card signing for this process. This, I think, is what Gissel does.
Outvoted, outmanned and outgunned, I cannot but accede. Even Marines who never retreat sometimes advance to the rear.
With reluctance I concur in the result reached by Judge Quinn and my other colleague.

 —a voice crying in the wilderness — Biblical reference occurring in Matthew iii, 3; Mark i, 3; Luke iii, 4; and John i, 23, quoting Isaiah xl, 3.